Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00104-CV

                                   Richard ABRAMS,
                                       Appellant

                                            v.

         Marguerite Salinas a/k/a Marguerite Y. Salinas f/k/a Marguerite ABRAMS
                       and Ashely Abrams a/k/a Ashley N. Abrams,
                                        Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1987-CI-16750
                      Honorable Janet P. Littlejohn, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant Richard Abrams.

      SIGNED May 6, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice